ADVISORY ACTION
1. 	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre – pilot practice.

Acknowledgment of Applicant’s Amendments
2.	The amendment made in Claim 45 in the After Final Amendment filed February 16, 2021 has not been entered because the amendment raises a new issue. Claim 45, prior to amendment, was not directed to a carrier layer selected from the group consisting of ‘cardboard, paperboard, paper, or a combination of at least two thereof.’ Claims 47 – 48 were also not included. The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 12 of the remarks dated February 16, 2021, that the examples of Schwab et al comprise a thermal stabilizer, and that as evidenced by attachment 7 of Applicant, one of ordinary skill in the art would understand thermal stabilizers to include or to otherwise be embodied as antioxidants.
However, the meaning of the phrase ‘otherwise be embodied’ is unclear. It is also unclear which  attachment by Applicant is ‘attachment 7.’ Furthermore, one of the attachments by Applicant states that heat stabilizers ‘act by stopping thermal oxidation or attacking the 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782